Citation Nr: 0721621	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-37 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD) with dysthymia, 
from May 8, 1995 to February 20, 1997.  


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  A May 2004 Board decision granted 
entitlement to an effective date of May 8, 1995, for the 
grant of service connection for PTSD with dysthymia.  The 
July 2004 rating decision implemented that Board decision and 
established a 10 percent evaluation for PTSD with dysthymia 
from March 8, 1995 to February 20, 1995.  The veteran filed a 
notice of disagreement (NOD) with the initial evaluation 
assigned, and this appeal ensued.  

In his December 2004 Form 9 (substantive appeal) the veteran 
requested a hearing before a Veterans Law Judge in 
Washington, D.C.  A July 2005 letter informed him that his 
hearing was scheduled for September 2005.  However, in an 
August 2005 statement the veteran expressed a desire to 
cancel his hearing request.  Thus, his hearing request is 
deemed withdrawn.  38 C.F.R. § 20.702(e) (2006).  

In June 2006 the Board remanded the claim for further 
development.  That development has been completed.  

In his May 1997 claim of entitlement to service connection 
for PTSD the veteran also claimed service connection for 
scars from burns.  This matter has not been adjudicated, and 
is referred to the RO for appropriate action.  


FINDING OF FACT

From May 8, 1995 to February 20, 1997, PTSD with dysthymia 
was productive of mild social and industrial impairment and 
was controlled by continuous medication, but was not 
productive of definite social and industrial impairment and 
was not manifested by intermittent periods of inability to 
perform occupational tasks due to depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and 
mild memory loss.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for PTSD with dysthymia have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 2006).    

REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

An August 2006 VCAA letter advised the veteran of the 
information and evidence required to establish entitlement to 
an initial evaluation in excess of 10 percent for PTSD with 
dysthymia.  This VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

With respect to the fourth element, the August 2006 VCAA 
letter asked the veteran to send information describing the 
additional evidence he wanted VA to obtain on his behalf, and 
described evidence that he should tell VA about or give VA.  
This letter also provided contact information.  Therefore, 
this letter acted to advise the veteran to submit any 
evidence in his possession pertinent to the claim on appeal, 
and satisfied the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the initial decision, however, the timing 
deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The February 
2007 supplemental statement of the case (SSOC) considered the 
claim based on the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  
        
The courts have held that once service connection is granted 
the claim is substantiated, and further notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, at 490-1 (In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated--it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled).  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. 
Apr. 5, 2007); Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. 
App. Mar. 22, 2007)

Nevertheless the August 2006 VCAA letter provided the veteran 
with notice regarding disability ratings and effective dates.  
Thus, all required notice has been given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records, Social Security 
Administration (SSA) records, and VA and private treatment 
records have been associated with the claims file.  In 
addition, during the period in question, the veteran was 
afforded a VA examination to evaluate his disability in 
August 1995.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Increased Initial Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In the case of an initial rating following the grant of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

A January 1998 rating decision initially granted service 
connection for PTSD, evaluated as 70 percent disabling, 
effective May 8, 1997.  A May 1999 rating decision 
subsequently granted an earlier effective date of February 
20, 1997 for service connection for PTSD, evaluated as 70 
percent disabling.  A May 2004 Board decision then granted an 
earlier effective date of May 8, 1995 for the grant of 
service connection for PTSD to include dysthymia, and, in 
implementing that decision, the July 2004 rating decision 
assigned an initial evaluation of 10 percent.  

PTSD has been evaluated under Diagnostic Code 9411.  
Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  VA's General Counsel has held that, 
ordinarily, where a law or regulation changes during the 
pendency of a claim, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25,179 (2004).  

Prior to the November 7, 1996 revision, PTSD and dysthymic 
disorder were evaluated according to the General Rating 
Formula for Psychoneurotic Disorders.  According to this 
formula, a 10 percent evaluation is warranted for emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent evaluation is 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite industrial impairment.  A 50 
percent evaluation is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of the 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  

A 70 percent evaluation applies when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  Finally, a 
100 percent evaluation applies when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms, bordering on gross 
repudiation of reality, with disturbed thought or behavioral 
processes associated with almost all daily activities, such 
as fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision. 38 U.S.C.A. § 7104(d)(1).

VA's General Counsel subsequently concluded that "definite" 
is to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93 (1993), 59 Fed. 
Reg. 4,752 (1994).  The Board is bound by this interpretation 
of the term "definite."  38 U.S.C.A. § 7104(c).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue.

Under the revised rating criteria PTSD and dysthymic disorder 
are evaluated under the General Rating Formula for Mental 
Disorders.  A 10 percent evaluation is warranted for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  A 
30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation requires deficiencies in most of the 
following areas:  work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11 
(2001).  

The sole basis for a 100 percent rating is total occupational 
and social impairment.  Sellers v. Principi, 372 F. 3d 1318 
(Fed. Cir. 2004).  

VA treatment records from March and April 1995 reflect that 
the veteran presented with complaints of "seasonal 
depression" after returning from a year in Russia, he 
indicated that depression typically lasted from November 
through March.  His complaints included problems keeping his 
thoughts straight, a tendency to isolate, variable sleep 
habits, poor appetite, and lowered interest in activities.  
He described occasional crying episodes, difficulty 
interacting with others, and negative thinking.  He reported 
thoughts of suicide while in Russia, with no intent, previous 
attempts, or plan.  The diagnoses included dysthymia, rule 
out seasonal depression, and rule out major depressive 
disorder.    

At VA examination in August 1995 the veteran stated that, 
when depressed, "I'm immobilized... I'm down... I can't think."  
He reported that he was very easily fatigued, which one 
physician would attribute to his heart and another would 
attribute to his lungs (the examiner noted that the veteran 
had both cardiomyopathy and asthma).  The veteran denied 
attempts at self harm, but had thoughts of it.  He was not 
violent by nature, and had never experienced auditory 
hallucinations.  The veteran attended the mental health 
clinic weekly, and was medicated with Zoloft.  In terms of 
occupation, he reported that he and his family did office 
cleaning about 20 hours a week.  In a September 1995 
statement the veteran clarified that he helped in the office 
cleaning when he was able to do so, specifically, dusting.  
He also reported that he and his family were very active in 
their church, spending about 90 hours a month in voluntary 
Bible study.  

On examination the veteran had good eye contact and general 
social self confidence.  There was no evidence of thought 
disorder and mood was stable.  The diagnosis was dysthymia, 
mild to moderate severity, and a Global Assessment of 
Functioning (GAF) score of 80 was assigned.  

VA treatment records from August and September 1995 include 
September 1995 treatment when the veteran reported a history 
of depression since childhood, with past suicidal thoughts, 
but none since April when he was started on Zoloft.  The 
physician noted that the veteran had been unable to work 
since 1992 due to fatigue and chest discomfort.  VA treatment 
records from June 1996 to February 1997 reflect medication 
for depressive disorder and bipolar disorder.  

In September 1995 the veteran filed an application for SSA 
disability insurance, alleging an inability to work due to 
numerous conditions, including cardiomyopathies, asthma, 
degenerative disc disease, gout, depression, and a history of 
alcohol abuse.  Several records associated with this SSA 
claim are pertinent to the claim on appeal.  

At a November 1995 disability examination the veteran 
reported that he had been on Zoloft since May of 1995 and 
realized much benefit from it.  On mental status examination 
he was alert and oriented, not severely depressed, but mild 
to moderately depressed.  He was appropriate in response, 
cognitive function appeared adequate, and he did not exhibit 
any unusual or bizarre behavior pattern.  There was no 
looseness of association, paranoia, or psychotic tendencies.  
There was no evidence of homicidal or suicidal tendencies.  
The assessment was depressive disorder and the physician 
noted that the veteran still exhibited some depressive 
features, even though his symptoms were much better 
controlled with Zoloft, and that he may soon by symptom free, 
but would require medication and continued follow-up by his 
primary care physician.  

At disability examination in March 1996 the veteran denied 
any particular anxiety and reported only occasional insomnia.  
He stated that he was constantly depressed, but that his 
medications had been helpful.  On examination, mental status 
and ability to handle funds were considered normal, and there 
was no objective mental or psychological abnormality, nor did 
the veteran objectively appear anxious or depressed.  The 
psychological impression was history of depression, treated, 
without objective abnormality at present.  

At psychological evaluation in June 1996 the veteran 
described depression, although he indicated that he also 
seemed to have episodes where he would become overly involved 
in things, seeming to take on excessively complicated 
projects, although he denied losing large amounts of money.  
The veteran described himself as "severely depressed," 
feeling very discouraged and down.  He reported problems with 
short-term memory, although his past memory seemed fair.  He 
denied any hallucinations or delusions, and thought 
progression was logical, though at times a bit 
circumstantial.  He was adequately oriented for time, place, 
person, and situation.  

The veteran stated that he lived with his wife, two 
daughters, and a son.  He described things as fairly good in 
the home, noting that his children were supportive.  He 
reported extreme variation in sleep habits and described his 
emotions as a feeling of being "empty."  He stated that he 
spent his time mainly watching news on television and sitting 
outside.  

In terms of social activities, the veteran reported that his 
wife tried to "get him out" and that they would visit 
friends' homes, although he preferred to have friends visit 
his home.  He returned to Michigan about once a year to visit 
family and friends, and occasionally had friends from 
Michigan come to visit him.  He also went to the store as 
needed.  The veteran expressed a desire to go back to work if 
his heart condition improved, and reported feeling better now 
that he had a more clear diagnosis regarding his 
psychological problems.  

Evaluation findings were that the veteran presented with 
rather intense feelings of discomfort and poor health.  He 
did not display indications of a high level of activity or 
manic type symptoms, but he was likely to be quite anxious 
and tense with a pattern of rumination and obsession in terms 
of day to day behaviors.  He was likely to lack self-
confidence with a tendency to be somewhat self-critical and 
to experience feelings of guilt and dissatisfaction.  
Assessment of mood on the Beck Depression Inventory was at 
the borderline range of depression.  The psychologist noted 
that the veteran appeared to have some psychological 
difficulties adversely affecting his residual capacity for 
employment, as test results indicated substantial loss of 
functional capacity to maintain attention and concentration 
for extended periods in a work environment and some 
significant limitations in his ability to complete a normal 
work day and work week without interruptions from 
psychologically based symptoms and to perform at a consistent 
pace without an unreasonable number and length of rest 
periods or interruptions.  

The psychologist described the severity of psychological 
factors affecting the veteran as moderate, with difficulties 
in maintaining social functioning as slight.  Deficiencies of 
concentration, persistence, or pace resulting in failure to 
complete tasks in a timely manner would occur frequently.  He 
further noted that the veteran's episodes of deterioration or 
decompensation in work or work-like settings had likely 
occurred on several occasions and could be problematic for 
the veteran in the future, considering the recurrent nature 
of bipolar affective disorders.  The Axis I diagnosis was 
bipolar I disorder, most recent episode depressed, moderate.  

Private treatment records from June 1996 to January 1997 
include the veteran's presentation in June 1996 for 
evaluation and treatment recommendations for mood swings and 
depression.  The veteran was alert and cooperative, with an 
affect of mild depression.  The physician recommended trial 
of Depakote for provisional diagnosis of bipolar disorder.  
In August 1996 the veteran complained of depressed mood, 
problems concentrating and focusing, some panic type symptoms 
around crowds, and suicidal ideation at times, without intent 
or plan.  Affect appeared mildly depressed on interview.  

By September 1996 the veteran reported that depression had 
resolved and, if anything, he was getting "a little on the 
high side" with excessive energy and tackling some home 
repairs that were bigger than anticipated.  He expressed 
future orientation and denied suicidal ideation, intent, or 
plan.  At treatment in January 1997 the veteran reported a 
mood stabilizing effect of medication, and reported only some 
possible changes of mild depression, with occasional down 
days.  

An August 1997 SSA decision granted disability insurance 
benefits, finding that the veteran was unable to return to 
his employment or make an adjustment to other work.  This 
decision concluded that the veteran's cardiomyopathies, 
asthma, degenerative disc disease, gout, depression, and 
bipolar disorder caused significant vocationally relevant 
limitations.  

Analysis

Based on the foregoing, the Board finds that the criteria for 
an increased initial evaluation for PTSD with dysthymia have 
not been met.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

In this regard, prior to November 7, 1996, there is no 
evidence of definite impairment in the ability to establish 
or maintain effective and wholesome relationships.  Although 
the veteran's wife stated in a September 2004 letter that the 
veteran's psychiatric disability resulted in anger towards 
his family, followed by isolation, the veteran reported in 
August 1995 that he and his family were very active in his 
church, and in June 1996 he described his home life as fairly 
good, indicating that his children were supportive.  He 
described numerous social contacts, including visiting 
friends with his wife, traveling to Michigan to visit friends 
and family, having friends from Michigan come visit him, and 
going to the store as necessary.  

The psychologist who evaluated the veteran in June 1996 
specifically described his difficulty in maintaining social 
functioning as only slight.  The Board finds that the 
contemporaneous treatment reports are of more probative value 
than the recollections of the veteran's wife made years later 
and in the context of a claim for benefits.  Thus 
"definite" social impairment, that is, more than moderate, 
has not been demonstrated as required for a 30 percent 
evaluation.  

Further, the evidence prior to November 7, 1996 also does not 
demonstrate "definite" industrial impairment.  Although the 
veteran was not substantially employed during the time in 
question, and has argued that his finding of disability from 
the SSA demonstrates industrial impairment, the record 
reflects that he had several physical disabilities causing 
industrial impairment, and that his service connected 
psychiatric ability, standing alone, did not produce 
industrial impairment which would be described as more than 
moderate in degree.  

Although his VA physician noted in September 1995 that the 
veteran had been unable to work since 1992, this was 
attributed to fatigue and chest discomfort, rather than the 
psychiatric disability.   In June 1996 the veteran expressed 
a desire to go back to work if his heart condition improved, 
and, although the psychologist noted some psychological 
difficulties adversely affecting the veteran's residual 
capacity for employment, the severity of psychological 
factors affecting the veteran was described as "moderate" 
rather than "more than moderate" as contemplated in the 30 
percent evaluation.  

Thus, the criteria for an initial evaluation of 30 percent 
prior to November 7, 1996 have not been met.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  This conclusion is 
further bolstered by findings consistent with mild 
impairment.  In this regard, dysthymia was described as only 
mild to moderate in severity in August 1995, the veteran was 
described as only mildly to moderately depressed in November 
1995, and mental status examination was normal in March 1996, 
with no objective abnormality present, and Beck Depression 
Inventory revealed only borderline depression in June 1996.  
Affect was only mildly depressed at treatment in June and 
August and by September 1996 the veteran reported that 
depression had resolved.  These findings of, at most, mild 
disability are consistent with the 10 percent evaluation 
currently assigned.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Further, the GAF score of 80 assigned in August 1995, 
reflecting symptoms which, if present, are transient and 
expectable reactions to psychosocial stressors, with no more 
than slight impairment in social, occupational, or school 
functioning, is also consistent with no more than mild 
impairment.  American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) 
(DSM-IV).  

The evidence regarding the veteran's psychiatric disability 
after November 7, 1996 is the January 1997 treatment report, 
in which the veteran reported a mood stabilizing effect of 
medication with only some possible changes of mild 
depression.  As this treatment report reflects symptoms 
controlled with continuous medication, it is consistent with 
a 10 percent evaluation under the revised rating criteria.  A 
finding that the veteran's symptoms are controlled with 
medication is bolstered by previous treatment records 
reflecting no suicidal ideation since starting Zoloft, and 
reports of great benefit from this medication.

Although he reported mild depression, there is simply no 
evidence from November 7, 1996 to February 20, 1997 that the 
veteran's PTSD with dysthymia resulted in occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to anxiety, suspiciousness, panic attacks, chronic 
sleep impairment, or mild memory loss as required for an 
increased evaluation of 30 percent under the revised rating 
criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  
  
Because the evidence demonstrates that, during the period in 
question, the veteran's psychiatric disability resulted in 
mild social and industrial impairment, and was controlled by 
continuous medication, the Board finds that the veteran's 
symptoms do not warrant an evaluation in excess of 10 
percent.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson, would be in order.  The 
10 percent evaluation reflects the highest level of 
disability since the effective date of the grant of service 
connection, May 8, 1995.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran was not 
substantially employed at any time during the period in 
question, as he has only reported helping out with dusting in 
the family office cleaning business when able to do so, thus, 
marked interference with employment has not been shown.  
Additionally, PTSD with dysthymia has not required any, let 
alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for PTSD with dysthymia.  
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.  

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD) with dysthymia, 
from May 8, 1995 to February 20, 1997, is denied.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


